Exhibit 10.1

SECOND AMENDMENT TO

CO-DEVELOPMENT AND DISTRIBUTION AGREEMENT

 

This SECOND AMENDMENT (this “Second Amendment”) is made effective as of March 6,
2013 and is made in reference to that certain Co-Development and Distribution
Agreement with an effective date of April 5, 2011 between MRI Interventions,
Inc. (f/k/a SurgiVision, Inc.), a Delaware corporation (“MRI Interventions”) and
Brainlab AG, a German corporation (“Brainlab”), as previously amended by that
certain First Amendment dated as of July 18, 2011 (as amended, the “Agreement”).

 

WHEREAS, Brainlab and MRI Interventions previously entered into the Agreement;
and

 

WHEREAS, Brainlab and MRI Interventions desire to amend the terms of the
Agreement.

 

NOW, THEREFORE, the Agreement is hereby further amended as set forth below:

 

1.             Defined Terms. Capitalized terms used in this Amendment without
definition shall have the same meanings ascribed to such terms in the Agreement.

 

2.             Amendment to Article I. Article I (Definitions) of the Agreement
is hereby amended by deleting Sections 10 (Conversion Date), 11 (Conversion
Shares), 24 (Qualified Financing), and 25 (Qualified Financing Stock).

 

3.             Amendment to Article XIII.

 

(a)            Article XIII (Investment in [MRI Interventions]) of the Agreement
is hereby amended by deleting Sections 2 and 3.

 

(b)            Article XIII (Investment in [MRI Interventions]) of the Agreement
is hereby amended by deleting the first clause of Section 3 and substituting the
following therefor:

 

“Brainlab represents and warrants to MRI Interventions that Brainlab is
acquiring the Note for investment for Brainlab’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part
thereof;”

 

4.             Miscellaneous. On and after the date hereof, reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to such Agreement shall mean and be a reference to the
Agreement as amended by this Amendment. Except as expressly provided in this
Amendment, all other terms, conditions and provisions of the Agreement shall
continue in full force and effect as provided therein.

 

[Signature page follows.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
date first above written.

 

 

 

MRI INTERVENTIONS, INC.

 

 

 

By:

/s/ Kimble Jenkins

Kimble Jenkins

Chief Executive Officer

 

 

 

BRAINLAB AG

 

 

By:

/s/ Joseph Doyle

Name:

Joseph Doyle

Title:

CFO